                         Case 1:19-cv-00204-JRH-BKE Document 13 Filed 05/05/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  IN RE:
                  NAKADDU, LLC,
                         Debtor,

                  KIGGUN PROPERTIES, LLC,
                                                                                   JUDGMENT IN A CIVIL CASE
                          Appellant,

                                           V.                                    CASE NUMBER:        CV 119-204
                                                                                                     Chapter 11 Case No. 19-10977
                  UNITED STATES TRUSTEE,
                           Appellee.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, in accordance with the Court's Order of May 5, 2020, Appellant's appeal is DISMISSED, and

                    this civil action stands CLOSED.




            05/05/2020                                                         John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
